Title: 14th.
From: Adams, John Quincy
To: 


       Dined at Lincoln, and immediately after dinner we again proceeded on our journey and by 5 o’clock, got to Cambridge, which is 12 miles: we came through Concord, and Lexington which 12 years ago were of no note, but which have been since rendered ever memorable, by being the place, where the first martyrs in the glorious cause of American Liberty, bled, (April 19th. 1775). Posterity will revere this spot of Land, more, than the Dutch do the place where Egmont and Horn, suffered; which is at Brussels.
       We drank tea at Cambridge, and at about 6 we set out for Boston. We cross’d the ferry at about dusk; and got to Mr. Cranch’s lodgings, just in good Season. We found Miss Betsey had been very unwell, but recovering. Mr. I. Smith, came in a few minutes after we got there: and I went with him to a Club of which he was member. I found there Dr. Welch, Dr. Dexter, Dr. Appleton, and Mr. Brewster. It was at Mr. Clarkes house; this gentleman is collegue to Dr. Chauncy, in the Ministry, and bears a good Character as a preacher. At about 9. I went home with Mr. Smith. His father and mother yesterday left the Town, with the Governor, Lieutenant Governor, and their Ladies to go to Princeton, to Mr. Gill’s Seat. He gave me a Letter from my friend Brush, in New Haven.
      